Citation Nr: 1233643	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-25 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure.  

2.  Entitlement to a higher initial rating for service connected anxiety disorder not otherwise specified, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2010, the Veteran, through his representative, withdrew his request for a hearing before a Decision Review Officer of the RO.  In September 2011, the Veteran withdrew his request for a hearing before a Veterans Law Judge from a traveling section of the Board. 

The April 2010 statement of the case shows the RO reopened the Veteran's claim and considered the claim on the merits.  The Board has a legal duty to consider the new and material evidence issue regardless of the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board must first review whether new and material evidence has been submitted to reopen the previously denied claim.

The issues of entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure and entitlement to an initial rating in excess of 10 percent for anxiety disorder not otherwise specified are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The April 2004 RO rating decision that denied service connection for peripheral neuropathy, is final.

2.  The evidence received since the April 2004 RO rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for peripheral neuropathy.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

II.	New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  
If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216, 220 (1994) (VA is not required to consider the patently incredible to be credible).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In an April 2004 rating decision, the RO denied service connection for peripheral neuropathy because the disorder was not noted in service and the current VA examination did not find that the Veteran suffered from the disorder, but rather only subjective complaints of peripheral neuropathy were noted.  The RO concluded that the disorder was not shown in service nor was the disorder found to a compensable degree during the first year following the Veteran's discharge from service.  In the notice of decision letter dated in April 2004, the RO advised the Veteran of the denial and enclosed VA Form 4107, which explained the Veteran's procedural and appellate rights.  The Veteran did not appeal the rating decision within the one year following notice of the decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

The relevant evidence of record at the time of the April 2004 rating decision included the Veteran's original May 2003 application in which he indicated that the onset of his peripheral neuropathy occurred in 1972.  He also reported the following:  "I have had a tingling, cramping, loss of use (numbness) and coldness in my forearms and my lower legs.  I have not had the condition diagnosed but might be peripheral neuropathy and/or peripheral vascular disease."  The Veteran's DD Form 214 showed that he served in the Republic of Vietnam from January 1971 to December 1971.  The service treatment records were absent any complaints of or findings of peripheral neuropathy.  

In addition, VA treatment records showed that in June 2003, the Veteran reported that since serving in Vietnam, he had been having persistent and gradually progressive episodes of upper and lower extremity aching, pain, and coldness, particularly when exposed to cold weather accompanied by skin coloration changes.  He reported that he was exposed, off and on, to multiple defoliants including Agent Orange.  It was noted that the neurologic exam was grossly within normal limits.  The examiner provided assessments of symptoms suggestive of Raynaud phenomena and extremity paraesthesia of undetermined origin and referred the Veteran for consultations.  The July 2003 rheumatology consult report noted that the physical examination revealed no abnormalities, and the impression was no evidence of autoimmune musculoskeletal disease.  The July 2003 rheumatology progress report noted that the Veteran had a negative serology and that the signs and symptoms did not suggest Raynaud's.  The October 2003 report on the arterial Doppler study noted that there was no evidence of significant occlusive disease.  The Veteran also underwent a VA examination in September 2003.  The report showed the examiner provided diagnoses of no evidence of peripheral vascular disease, normal arterial Doppler studies of the lower extremities, and subjective complaints of tingling and numbness of the hands and feet absent objective evidence thereof.  The examiner maintained that the limited electromyography (EMG) and nerve conduction velocity (NCV) studies were normal.  The examiner added that the Veteran was not able to tolerate further testing and refused further testing. 

The Veteran's claim to reopen was received in June 2009.  Relevant evidence received subsequent to the April 2004 rating decision includes a June 2009 Agent Orange Protocol examination report that noted that a physical examination revealed decreased superficial touch in the fingers and great toes bilaterally.  The nurse practitioner provided a diagnosis of peripheral neuropathy related to Agent Orange exposure.  Additional VA treatment records were added to the record, including a March 2010 record that noted a past medical history of "unspecified idiopathic peripheral neuropathy."  Lastly, in the September 2009 notice of disagreement and May 2010 VA Form 9, the Veteran reiterated his contention that his peripheral neuropathy manifested in service and had been present since before the time of his discharge from service.  

Of the evidence added to the record since the unappealed April 2004 rating decision, the Board finds that the June 2009 Agent Orange Protocol examination report is new in that it was not previously of record.  The examination report is also material as it relates to the prior basis for denial of the claim.  In this regard, the Board observes that the evidence shows a diagnosis of peripheral neuropathy and the evidence links the peripheral neuropathy to an incident of the Veteran's service-herbicide exposure.  For purposes of reopening the claim, the examination report findings are presumed credible.  Kutscherousky, 12 Vet. App. at 371. Accordingly, new and material evidence has been received, and the claim is reopened.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy is reopened, and the claim is granted to this extent only.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claim.  

Peripheral Neuropathy

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  As the Veteran served in Vietnam during the requisite period, he is presumed to have been exposed to herbicides in the absence of affirmative evidence to the contrary.  Diseases associated with herbicide exposure are set forth in 38 C.F.R. § 3.309(e) (2011) and include acute and subacute peripheral neuropathy.  

The acute and subacute peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii)  (2011).  The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2 (2011).  The Board is also cognizant that VA is proposing to amend §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy" and removing Note 2 to § 3.309(e).  See Disease Associated With Exposure to
Certain Herbicide Agents: Peripheral Neuropathy, 77 Fed. Reg. 47,795, 47,796 (Aug. 10, 2012).  Under the proposed amendments, peripheral neuropathy would still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection.  Id.

Here, the Veteran's last date of herbicide exposure is in December 1971 (the date he left Vietnam), and there is no medical evidence of peripheral neuropathy until decades later so the presumption does not apply and is not likely to apply under the proposed amendments when finalized.  The Veteran, however, is not otherwise precluded from proving a direct service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  As noted above, the June 2009 Agent Orange Protocol examination report findings were presumed credible only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies.  The VA nurse practitioner provided a diagnosis of peripheral neuropathy related to Agent Orange exposure.  There, however, is no indication that she reviewed the claims file which contains such relevant facts as the Veteran's service treatment records and the negative 2003 examination/study findings.  She also provided no rationale which renders her nexus opinion inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board will afford the Veteran another examination and opinion to assist in substantiating his claim.   

The Board also observes that in response to the Veteran's June and August 2009 requests that treatment records from the Daytona Beach VA Outpatient Clinic be procured, records dated from June 2009 to August 2009 were associated with the claims file.  The results of nerve conduction tests identified by the Veteran were not among the records.  The Board finds that attempts to obtain the results should be undertaken.  The Veteran should also be given an opportunity to identify any healthcare provider who recently treated him for his peripheral neuropathy.
 
Anxiety Disorder

In an August 2011 rating decision, the RO granted service connection for anxiety disorder not otherwise specified and assigned an initial rating of 10 percent.  In a statement received by the RO in September 2011, the Veteran expressed disagreement with the initial rating assigned.  The claims file reflects that no statement of the case has been issued on the anxiety issue.  The Court has held that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, this claim is being remanded for issuance of a statement of the case and to give the Veteran the opportunity to complete an appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2011).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or private healthcare provider who recently treated him for his peripheral neuropathy.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Regardless of any response obtained as the result of the above, procure the results of nerve conduction tests reportedly undertaken by the Veteran at the Daytona Beach VA Outpatient Clinic in 2009.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine whether his peripheral neuropathy is due to service.  The claims file and a copy of this Remand must be reviewed by the examiner, and the examination report must reflect that such review occurred.  All indicated studies should be conducted, and all findings reported in detail.

Based on a review of the claims file and current examination findings, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the peripheral neuropathy of the extremities is etiologically related to the Veteran's service, including herbicide exposure.  The examiner must accept as fact that the Veteran was exposed to herbicides during his service in the Republic of Vietnam.  The examiner must accept as fact that the Veteran believes that he has experienced tingling and numbness associated with peripheral neuropathy in his lower and upper extremities ever since his service in Vietnam.  

The examiner must also provide a supporting rationale for all opinions and conclusions reached.  If the examiner is of the opinion that no causal relationship exists between the claimed disorder and herbicide exposure, the rationale provided must be more than a mere conclusory reference to the fact that the claimed disorder does not qualify for the VA presumption.  The National Academy of Sciences' studies speak only to generalities whereas here the Board seeks an opinion on the likelihood that this Veteran's peripheral neuropathy is related to his herbicide exposure.  If the examiner cannot provide the requested opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the peripheral neuropathy or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

3.  Issue a statement of the case to the Veteran and his representative on the issue of entitlement to an initial rating in excess of 10 percent for service connected anxiety disorder not otherwise specified, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if the Veteran files a timely substantive appeal.

4.  Readjudicate the claim for service connection for peripheral neuropathy, to include as secondary to herbicide exposure.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case which takes into consideration all evidence added to the file since the April 2010 statement of the cast.  Thereafter, the Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


